          Case 4:20-cv-00707-BRW Document 5 Filed 06/05/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHAWN SMITH, on behalf of himself
and all others similarly situated                                                   PLAINTIFFS

VS.                             CASE NO. 4:20-CV-707-BRW


SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY                                                         DEFENDANT


            MEMORANDUM BRIEF IN SUPPORT OF MOTION TO DISMISS

        The defendant, Southern Farm Bureau Casualty Insurance Company (“SFBCIC”),

submits this memorandum brief in support of its motion to dismiss the complaint of the plaintiff,

Shawn Smith (“Smith”). For the reasons stated in SFBCIC’s motion and in this brief, Smith’s

complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim

upon which relief can be granted.

              STANDARD FOR DISMISSAL UNDER FED. R. CIV. P. 12(b)(6)

        “To withstand a Rule 12(b)(6) motion, a complaint must contain sufficient factual

allegations to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). See also Lewis v.

Mortgage Electronic Registration Systems, Inc., 2020 WL 1501888 (E.D. Ark. March 20, 2020).

A claim is plausible when “the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (2009)

(citing Twombly, 550 U.S. at 556). As the court in Lewis v. Mortgage Electronic Systems, Inc.

summarized:




                                                   1
          Case 4:20-cv-00707-BRW Document 5 Filed 06/05/20 Page 2 of 5



        “A claim has facial plausibility when the plaintiff pleads factual content that allows
       the court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Although a complaint
       “does not need detailed factual allegations” to survive a Rule 12(b)(6) motion to
       dismiss, the “[f]actual allegations must be enough to raise a right to relief above the
       speculative level.” Twombly, 550 U.S. at 555. Stated differently, the allegations
       pleaded must show “more than a sheer possibility that a defendant has acted
       unlawfully.” Iqbal, 556 U.S. at 678.

2020 WL 1501888, *2.

           COMPLIANCE WITH SUBSECTION 10(a)(3) OF REGULATION 43

       The legal basis for Smith’s claims for breach of contract and declaratory judgments is the

alleged violation of Arkansas Insurance Rule & Regulation 43 by its use of the Mitchell

WorkCenter Total Loss program in its determination of actual cash value. (Doc. 2, ¶¶ 15-22, 26,

38) As discussed in SFBCIC’s motion and below, the use of the Mitchell WorkCenter Total Loss

program does not state a claim for breach of contract absent a plausible allegation that it violates

Regulation 43. The same is true with respect to the alleged basis for a declaratory judgment in ¶¶

43 1 and 44 2 of his complaint. Thus, the claims based on this purported violation are inadequately

pleaded and must be dismissed.

       The insurance policy issued to Smith (Doc. 2, Exhibit 1) provided at page 14 as follows

regarding physical damage:

       For each accident we will pay actual cash value of loss or damage less your
       deductible amount.

The policy further provided as follows at page 17:

       Our duty to pay for comprehensive or collision loss is limited to the actual cash
       value of the auto or its damaged parts at the time of loss.


1
  Paragraph 43 alleges that “it is a breach of the insurance contract, as well as a violation of
Arkansas law, for Farm Bureau to base the valuation and payment of claims on values of
comparable vehicles that have been reduced by a ‘Projected Sold Adjustments’ …”
2
  Paragraph 44 refers to “Farm Bureau’s unlawful common policy and general practice as
described …”
                                                  2
          Case 4:20-cv-00707-BRW Document 5 Filed 06/05/20 Page 3 of 5



       Actual cash value will include consideration of fair market value, age, and
       condition of the item in question at the time of loss or damage.

As a part of its adjustment of Smith’s claim SFBCIC provided him with a document entitled

“Vehicle Valuation Report,” a copy of which is attached to Smith’s complaint as Exhibit 2. This

report gave all of the information required by Regulation 43.

       Rule 43 states that “[w]hen the insurance policy provides for the adjustment and settlement

of first party automobile total losses on the basis of actual cash value or replacement with another

of like kind and quality, one (1) of the following methods must apply.” Ark. Ins. R. 43, § 10(a).

By its express terms, Rule 43 allows an insurer to deviate from the methods described in

subsections 10(a)(1) and (2):

       (3) When a first party automobile total loss is settled on a basis which deviates from
       the methods described in subsections (a)(1) and (2) of this section, the deviation
       must be supported by documentation giving particulars of the automobile’s
       condition. Any deductions from such cost, including deduction for salvage, must
       be measurable, discernible, itemized and specified as to dollar amount and shall be
       appropriate in amount. The basis for such settlement shall be fully explained to the
       first party claimant.

Ark. Ins. R. 43, § 10(a)(3).

       As evidenced by Exhibit 2 to Smith’s complaint, SFBCIC provided documentation as to

the particulars of the vehicle’s condition in compliance with subsection 10(a)(3) of Regulation 43.

Thus, Smith’s own complaint and the exhibit thereto demonstrates that he has failed to plausibly

allege a violation of Regulation 43 for either of his claims, and the conclusory allegations of the

complaint do not address subsection 10(a)(3), much less explain how SFBCIC supposedly violated

them. Thus, Smith has not stated a plausible claim regarding an alleged violation of section 10 of

Rule 43, and his complaint should be dismissed.




                                                 3
            Case 4:20-cv-00707-BRW Document 5 Filed 06/05/20 Page 4 of 5



             NO CAUSE OF ACTION FOR ALLEGED VIOLATION OF RULE 43

         Even if Smith had plausibly alleged a violation of section 10 of Rule 43 and had taken into

account the provisions of subsection (a)(3), his complaint must be dismissed because an alleged

violation of Arkansas Insurance Rule 43 cannot provide the legal basis for any cause of action,

including one for breach of contract or declaratory judgment. See Moffitt v. State Farm Mut. Auto.

Ins. Co., No. 1:19-cv-72-DPM. 3 In Design Professionals Ins. Co. v. Chicago Ins. Co., 454 F.3d

906 (8th Cir. 2006), an insured alleged that the insurance company breached its insurance contract

by violating a provision of Regulation 43. Id. at 911. The Eighth Circuit Court of Appeals reversed

a judgment in favor of the insured:

          Therefore, we believe that Rule 43 was intended to implement the Trade Practices
          Act, and, while the Act gives the state authority to establish rules of conduct and to
          punish offenders, it provides no private right of action to insureds for violations of
          the Act or of regulations promulgated under the Act’s authority. Ark.Code Ann. §
          23–66–202; see also Columbia Mut. Ins. Co. v. Home Mut. Fire Ins. Co., 74
          Ark.App. 166, 174, 47 S.W.3d 909, 913 (2001).

Id. at 911-12.

          The Eighth Circuit further held that the standards of Regulation 43 are “a duty to the state,

not to the individual insured,” ruling that “the insured has no private right of action for a breach of

that duty.” Id. at 912. The Eighth Circuit also held that Rule 43 was intended to implement the

Trade Practices Act, Ark. Code Ann. § 23-66-201 et seq. Subsection (b) of § 23-66-202 states that

that “no provisions of this subchapter are intended to establish or extinguish a private right of

action for a violation of any provision of this subchapter.” Therefore, Smith’s complaint should be

dismissed pursuant to Fed. R. Civ. 12(b)(6).




3
    This case is on appeal to the Eighth Circuit Court of Appeals as Case No. 20-1044.
                                                    4
          Case 4:20-cv-00707-BRW Document 5 Filed 06/05/20 Page 5 of 5



                                              Respectfully submitted,

                                              WILLIAM A. WADDELL, JR.
                                              ARK BAR ID NO. 84154
                                              FRIDAY, ELDREDGE & CLARK, LLP
                                              400 West Capitol Avenue, Suite 2000
                                              Little Rock, Arkansas 72201
                                              (501) 370-1510
                                              (501) 224-5342 (fax)
                                              waddell@fridayfirm.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to the following:

Hank Bates
Tiffany Wyatt Oldham
Lee Lowther
CARNEY BATES & PULLIAM, PLLC
519 W. 7th Street
Little Rock, AR 72201

John Rainwater
RAINWATER HOLT & SEXTON
801 Technology Drive
Little Rock, AR 72223



                                                             WILLIAM A. WADDELL, JR.




                                                 5
